Citation Nr: 1531121	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Board denied entitlement to a TDIU.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 decision, the Court vacated the decision with respect to the issue of entitlement to a TDIU and remanded for additional consideration.  In May 2014 and January 2015, the Board remanded the issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of service connection for a chronic thoracolumbar strain claimed as degenerative disc disease (lumbar spine disability), rated as 40 percent disabling.  

2.  The Veteran's service-connected disability has not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extra-schedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to notify, prior to adjudication of the claim for TDIU in January 2010, the Veteran was notified as to the elements necessary to obtain a TDIU in December 2009.

VA also has a duty to assist the Veteran in the development of the claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, statements submitted on behalf of the Veteran, and VA examination reports.

The Board remanded the claim in May 2014 and in January 2015 in order to afford the Veteran a VA examination to assist in development and adjudication of his claim.  However, in both instances, the Veteran indicated that he did not wish to undergo another VA examination and requested that the VA rate his claim on the record.  It is clear, then, that the Veteran does not wish to be scheduled for a VA examination, and the duty to assist has been fulfilled in this regard.  Moreover, the Veteran's VA treatment records have been associated with the file.  He indicated that he has not had any further private treatment, and has not submitted any additional authorizations to release private medical records.  Thus, there has been substantial compliance with the previous remands. 

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Service connection is currently in effect for a lumbar spine disability, rated as 40 percent disabling.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU. 38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus would be entitled to referral for consideration of a TDIU rating on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that his low back disability severely handicaps him so that he experiences pain and limitation of function rendering him unable to work.  In his claim for unemployability benefits dated in February 2010, he reported that he had completed high school and attended one year of college.  He reported that he most recent employment was doing general labor.  

The January 2014 Memorandum Decision directed the Board to specifically address a November 2009 opinion from Dr. H., which states:

"Having more pain in his neck, more difficult to do things due to pain.  He is not able to [do] anything without pain.  If he is on his feet for more than 30 minutes, he begins to have pain and must again sit down.  He has so much pain that he is NOT able to work due to his neck and back pain."

The January 2014 Memorandum Decision also directed the Board to consider the Veteran's various temporary hospitalizations in the 1990s, when considering his claim for a TDIU.

In that regard, from June 1987 to August 1987, the Veteran was hospitalized for lower back pain.  Physical examination showed pain and tenderness of the lumbosacral area.  There were no signs of weakness of the legs, and neurological examination was normal.  He was given a hot pack and provided with exercises for his back.  He was considered to be mentally competent and able to go back to work if he did not have to strain his back.  The Veteran was hospitalized from May 1990 to June 1990 for low back pain.  Physical examination was unremarkable but for intermittent low back pain.  X-ray examination of the spine was unremarkable but for some mild degenerative arthritis.  Following treatment, he felt better and was able to be released.  For this hospital stay, he was granted a temporary total disability rating from May 8, 1990, to July 1, 1990.

Subsequent treatment records reflect that in December 2003, the Veteran requested that he be admitted to the hospital for lumbago.  He reported that he was working odd jobs.  He was noted to move well with no guarding.  Straight leg raising was negative for pain.  There was full range of motion of the spine.  Care was not indicated for his back pain at that time and he was not admitted to the hospital.  On June 2004 VA examination, he reported that he was unable to bend forward and felt stiffness along the entire spine.  He was noted to walk slowly with a cane.  He made minimal effort, and the findings of limited flexion and extension were considered to be inconclusive and inaccurate.  The diagnosis was mild lumbar strain.  A May 2006 VA examination demonstrated the Veteran's report of severe pain in his back at all times.  He stated that it would take him ten minutes to walk for a block.  Flexion was to 60 degrees, and extension was to 30 degrees.  He walked with a mildly antalgic gait.  There was spasm in the upper lumbar spine.  There were no abnormal neurological findings.  A February 2008 treatment record by Dr. H. noted that the Veteran was trying to be more active, including some light duty work.  His pain was manageable at the present time.  

On October 2009 VA examination, the examiner noted that it was difficult to determine the Veteran's work history.  The Veteran would refuse to answer, would demand that the information be gleaned from the file, or would state that he could not remember when he went back to work.  It appeared that from time to time, he would assist in the restaurant that his fiancée managed, doing janitorial work.  He was uncooperative during the examination and reported constant back pain.  Physical examination showed that he had a muscular build.  While he used a cane, the cane showed no evidence of wear.  Muscle strength was normal throughout his back and extremities.  He expressed pain on slight palpation that was not consistent and was in fact excessively disproportionate to the degenerative process.

In April 2010, the Veteran's previous employer, where the Veteran worked in maintenance from June 2008 to December 2009, confirmed that the Veteran had quit the position.  In April 2010, the Veteran's employer for a temporary labor company submitted pay records demonstrating that the Veteran worked from 4 to 9 hours, three to five days per week, from October 2007 to March 2010.

VA treatment records dated from 2011 to 2014 are negative for specific treatment related to the lumbar spine.  As noted above, although the VA has attempted to schedule the Veteran for a VA examination to assess the current severity of his lumbar spine disability, he has clearly stated on multiple occasions that he does not wish to undergo the requested examination.  Thus, the Board will adjudicate the claim based upon the evidence already of record.  

After review of the evidence of record, the Board finds that referral for extra-schedular consideration of the Veteran's claim for a TDIU is not indicated in this case.  For one reason, the report of hospitalizations dated in 1987 and 1990 do not indicate that the Veteran was unable to obtain or maintain employment.  Rather, both hospitalizations reflect that despite the Veteran's report of low back pain, minimal physical findings were shown, and the Veteran was able to find relief with physical therapy and pain medication.  The Veteran was already awarded a temporary 100 percent rating for his hospitalization in 1990.  Following that time, the evidence does not reflect that his lumbar spine disability has precluded employment.  Rather, VA treatment records dated in 2003, 2004, 2006, and 2009 reflect that the Veteran's subjective complaints of severe back pain were not objectively demonstrated.  In other words, although he reported on those occasions that he was suffering from stiffness and pain in his back that limited his ability to function, those statements were not supported by the medical evidence that instead demonstrated good muscle tone, no neurological manifestations, range of motion that was greater than his effort suggested, and generally only mild symptoms of tenderness or spasm of the lumbar spine.  This evidence does not support the Veteran's contentions that his lumbar spine disability precludes employment.  In fact, the Board finds that the Veteran's lay statements in this matter to be less credible than the medical evidence.  Repeatedly, the Veteran has reported a disability picture assessed to be disproportionate to physical examination.  Whereas the Veteran has stated that his lumbar spine disability is severely disabling, the clinical findings do not support that contention.

In that regard, the Board places less probative value on the November 2009 medical opinion by Dr. H.  Initially, the Board notes that the opinion is based on consideration of both a nonservice-connected neck disorder as well as the service-connected thoracolumbar spine disorder.  Nevertheless, even assuming that the impairment from both disabilities is considered (due to difficulty in differentiating them), the doctor's statement is still insufficient to support the claim.  That opinion appears to be based solely on the Veteran's lay statements of pain.  However, for the reasons explained above, the Board finds that the Veteran's lay statements lack credibility.  Significantly, the opinion is not accompanied by any supporting physical findings.  In fact, in other records by that same physician, the Veteran has stated that he was managing his low back pain.  Therefore, it is unclear on what basis the physician was providing the opinion reached.  Moreover, in other medical records of record, the same physician stated that the Veteran was performing light work.

To that extent, the record is also unclear as to whether the Veteran is currently employed.  While he contends that he has been unemployed throughout the appeal period, records from his employer, a labor company, reflect that he worked full-time multiple days per week from 2008 through 2010, at least.  Additionally, he has reported to he works in a janitorial position at a restaurant.  Therefore, it is entirely possible that the Veteran is in fact employed.  Nonetheless, the record does not reflect that he has had to terminate employment due to his lumbar spine disability. 

In summary, the weight of the credible and competent evidence is against the Veteran's claim for referral for consideration of a TDIU on an extra-schedular basis.  The competent medical evidence does not demonstrate that the Veteran's service-connected lumbar spine disability is severe enough to prevent the Veteran from obtaining or maintaining substantially gainful employment, and the claim therefore must be denied.


ORDER

A total disability rating based upon individual unemployability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


